DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brux et al. (U.S. Publication 2017/0141518), hereinafter Brux in view of Cohen (U.S. Publication 2010/0250805), hereinafter Cohen.




a modular frame (22) (see Fig. 4, Retaining Frame 7) for a rectangular plug (see Fig. 4, Plug Module 2), the modular frame (22) having two long side pieces (221, 222) lying opposite one another (see Fig. 4); 

a bus system with a data bus (data bus line 5,  see Paragraph 66), comprising at least one conductive track (14"') for electronic data transfer extending over at least one of the two long side pieces (25” are preferably embodied as bus contacts, see Paragraph 64); 

a master module (3) (master module, see Paragraph 68; see Fig. 3, Master Module 2) arranged or to be arranged in the modular frame (22) with at least one electrical bus contact (33) for transmitting queries and for receiving responses over the data bus (master module and comprises an electronic evaluating unit 4, see Paragraph 68; see Fig. 3, Electronic Evaluating Unit 4); and 

a plurality of slave modules (4, 5, 6) (second slave module, see Paragraph 43 and see Fig. 3, ) arranged or to be arranged in the modular frame (22) each with at least one electrical bus contact (43, 53, 63) and for transmitting responses to the master module (3) (slave modules contact with the electronic evaluating unit, see Paragraph 42), 



Brux does not disclose expressly contacts for receiving queries (Note, a slave reeving queries implies that the slave will respond to receive communication) from the master module (3).
 
Cohen does disclose a contacts for receiving queries from the master module (3) (communication protocol, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Cohen into Brux.

The suggestion/motivation for doing so would have been to take advantage of widely accepted communication protocol (see Cohen Paragraphs 6-7).

As to claim 19, the modification teaches the modular plug system as claimed in claim 18, wherein the slave modules (4, 5, 6) are connected to the master module (3) over the data bus through a star-point data transfer structure (see Brux Fig. 3, 5c; Note, 

As to claim 20, the modification teaches the modular plug system as claimed in claim 18, wherein the at least one conductive track is at least two conductive tracks (14"', 14""), including a first conductive track provided for the electronic data transfer, and a second conductive track (14"") (see Fig. 3, 5c) provided for clocking ("clock") (operating time, see Brux Paragraph 37).  

As to claim 21, the modification teaches the modular plug system as claimed in claim 18, wherein the data bus is a master-slave bus (see Cohen Abstract).  

As to claim 22, the modification teaches the modular plug system as claimed in claim 18, wherein the master module (3) has evaluation electronics with control electronics for regulating the electronic data transfer on the data bus in order to recognize thereby the slave modules (4, 5, 6) held in the modular plug system, to assign an identification number (ID) (ID, see Brux Paragraph 43) to a respective geometric position (adjacent, see Brux Paragraph 63) in the modular frame (22) and, furthermore, to transmit, assign and accordingly process measured values from sensors arranged in the slave modules (4, 5, 6) to the respective slave module (4, 5, 6).  

As to claim 23, the modification teaches the plug system as claimed in claim 22, wherein the master module (3) further comprises an external network interface (WLAN, 

As to claim 24, the modification teaches the modular plug system as claimed in claim 18, wherein the modular plug system further comprises at least two further conductive tracks (14, 14') for supplying power (voltage, see Brux Paragraph 22) to the slave modules (4, 5, 6) and/or to the master module (3).  

As to claim 25, the modification teaches the modular plug system as claimed in claim 24, wherein one of the two further conductive tracks (14') is electrically live in operation, and the other conductive track has ground potential (14) (voltage, see Brux Paragraph 22; Note, a voltage require supply line and ground line).  


As to claim 27, the modification teaches the modular plug system as claimed in claim 18, wherein the modular plug system comprises at least one additional conductive track (14") which serves as an interrupt line (interrupt line, see Brux Paragraph 44) through which each slave module (4, 5, 6) can indicate presence of a fault state to the master module (3).

As to claim 28, the modification teaches the modular plug system as claimed in claim 20, wherein the at least two conductive tracks (14, 14', 14", 14"', 14"") are integrated 

As to claim 29, the modification teaches the modular plug system as claimed in claim 28, wherein the circuit board (1) is arranged with positive lock in a recess of the corresponding side piece (221) (positive-locking, see Brux Paragraph 7).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brux et al. (U.S. Publication 2017/0141518), hereinafter Brux in view of Cohen (U.S. Publication 2010/0250805), hereinafter Cohen further in view of Vandersteegen (EP 3 065 348 B1) hereinafter Vandersteegen.

As to claim 26, the modification teaches the modular plug system as claimed in claim 25 

Brux/Cohen modification does not expressly disclose, wherein an electrical resistor (R1, R2, R3, R4, R5, R6) is arranged at an insertion position of each slave module (4, 5, 6) and is connected between a resistor contact pad (131, 131') and the further conductive track (14) that carries ground potential, wherein these electrical resistors (R1, R2, R3, R4, R5, R6) differ from one another significantly in order to enable an electronic ive slave module (4, 5, 6) (Note, Examiner construed the limitation to mean each slave modules are identified by an insertion position that connects to a resistor and each insertion position of a module have different resistor connection have different resistance.  Simply, claim limitation is claiming an identification method using passive electronic components (i.e. resistors) that have different resistance.

Vandersteegen does disclose an identification method using resistors with different resistance value (see Paragraph 105). 

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Cohen/Brux into Vandersteegen.

The suggestion/motivation for doing so would have been to provide good and efficient method of allocating modules on the bus (see Vandersteegen Paragraph 8).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brux et al. (U.S. Publication 2017/0141518), hereinafter Brux in view of Cohen (U.S. Publication 2010/0250805), hereinafter Cohen further in view of Clark (U.S. Pub. 2016/0269194) hereinafter Clark.




Referring to claim 30, Brux/Cohen (see rejection to claim 18) teaches, as claimed, a method for measuring a parameter (measure and monitor, see Brux Paragraph 11) in a plurality of slave modules (4, 5, 6) (second slave module, see Paragraph Brux 43 and see Fig. 3, ) of a modular plug system (see Brux Fig. 4, Plug Module 2) and for transmitting corresponding measurement data from the slave modules (4, 5, 6) to a master module (3) (master module, see Brux Paragraph 68; see Brux Fig. 3, Master Module 2)  of the modular plug system, comprising the following steps: 

A.) the master module (3) addresses the plurality of slave modules (4, 5, 6) in accordance with a slot position of the respective slave module (4, 5, 6) in a modular frame (22) (see Brux Fig. 4, Retaining Frame 7); 

B.) the master module (3) requests (communication protocol, see Cohen Abstract) an identifier (ID, see Brux Paragraph 43) from each of the slave modules (4, 5, 6) over a data bus (data bus line 5, see Brux Paragraph 66); 

C.) the slave modules (4, 5, 6) transmit their respective identifiers over the data bus to the master module (3) (slave modules contact with the electronic evaluating unit, see Brux Paragraph 42); 



E.) the master module (3) loads in each case a software program (see Cohen Fig. 7, Step 702)  from an external source that is appropriate for the type of the slave module (4, 5, 6);  

6F.) the master module (3) saves the software program in a combined program/data memory (Firmware, see Cohen Fig. 7); 

Cohen/Brux modification does not expressly disclose:

G.) the master module (3) has the respective software program executed by a microprocessor belonging to the master module (3), in that it transmits individual instructions to the slave modules (4, 5, 6) via the data bus, causing at least one of the slave modules (4, 5, 6) to measure at least one parameter and to make corresponding measurement data available; 

H.) the master module (3) requests the measurement data from the respective slave module (4, 5, 6) over the data bus; I.) the respective slave module (4, 5, 6) transmits the requested measurement data to the master module (3); J.) the 

Clark does disclose:

G.) the master module (3) (see Fig. 2, Host Device) has the respective software program executed by a microprocessor belonging to the master module (3), in that it transmits individual instructions (see Fig. 2, Query Signal Module)  to the slave modules (4, 5, 6) via the data bus, causing at least one of the slave modules (4, 5, 6) (see Fig. 3 Addressable device) to measure at least one parameter (see Fig. 3, Data Collison Timer) and to make corresponding measurement data available; 

H.) the master module (3) requests the measurement data from the respective slave module (4, 5, 6) over the data bus; I.) the respective slave module (4, 5, 6) transmits the requested measurement data to the master module (3); J.) the master module (3) saves the measurement data as belonging to the slave module (4, 5, 6) in the combined program/data memory (see Fig. 2 and Fig. 3).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Cohen/Brux into Clark.

.

Allowable Subject Matter

Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183